Holmes, J.,
dissenting. I agree with the principle contained in the syllabus that non-marital property may be apportioned when “significant marital funds and labor are expended to improve and maintain such property.” However, due to the majority’s apparent misapplication of this and other principles of law, I am compelled to dissent.
It is uncontradicted that trial courts are vested with broad discretion in the division of marital property. Berish v. Berish (1982), 69 Ohio St. 2d 318, 319 [23 O.O.3d 296]. Also, “it is ill-advised * * * for any court to set down a flat rule concerning property division upon divorce.” Cherry v. Cherry (1981), 66 Ohio St. 2d 348, 355 [20 O.O.3d 318]. However, the primary issue in the case sub judiee is not the division of marital property, but is instead to determine whether, and to what extent, a non-marital asset has become marital property. Such determinations must, of necessity, depend on comparatively steadfast principles of law.
Notwithstanding equitable considerations, the courts below accepted the general rule that there is no jurisdiction in the trial court to divide property which belongs to either party separately. This same rule was expressly observed in Berish, supra, at 318-319. In that case, before any property division occurred, the trial court separated, as non-marital property, that which was acquired prior to the marriage. Also, the mandate of R.C. 3103.04 is that “neither husband nor wife has any interest in the property of the other * * *.”
*78Certainly a spouse should receive a proportionate share of any increase in value of a non-marital asset resulting from an investment of marital funds or labor. It is no less axiomatic that “ ‘ [i]f the right to hold separate property is to be meaningful, it necessarily must include the right to an increase in value * * * due to inflation or to a change in market value * * ” See fn. 1, majority opinion, at 75. Most of the increase in the farm property’s value was due to inflation and market conditions, not to improvements made to the property. Consequently, most of the increased value should have been separate property.
The final property division was also unfair. Appellant was awarded title to the Hamersville property, free and clear of the mortgage taken on the farm to finance the Hamersville purchase. On the other hand, appellee received the whole mortgage obligation on the farm. Nor was there any apportionment made of the amount considered farm value increase. This effectively awarded appellant the entire amount attributable to the increased value of appellee’s farm ($51,100). It should not be forgotten that “[mjarriage is a union of equals. Neither party should make a profit at the expense of the other.” Cherry, supra, at 355, quoted in Berish, supra, at 320. The erroneous determination of what constituted marital property, compounded by the unfair property distribution, resulted in such an unreasonable property settlement as to be an abuse of discretion.
Accordingly, I would affirm the court of appeals.